948 A.2d 156 (2008)
195 N.J. 4
In the Matter of George J. KUNDRAT, Jr., an Attorney at Law.
D-138 September Term 2007
Supreme Court of New Jersey.
May 30, 2008.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-396, concluding that as a matter of final discipline pursuant to Rule 1:20-13(c), GEORGE J. KUNDRAT, JR., of WESTFIELD, who was admitted to the bar of this State in 1982, and who has been temporarily suspended from the practice of law since September 30, 2005, should be suspended from the practice of law for a period of three years based on his plea of guilty in the United States District Court for the District of Connecticut to conspiracy to commit securities fraud, mail fraud and wire fraud, in violation of 18 U.S.C.A. § 371, conduct that violates RPC 8.4(b) (criminal conduct reflecting adversely on an attorney's honesty, trustworthiness or fitness as a lawyer) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
*157 It is ORDERED that GEORGE J. KINDRAT, JR., is suspended from the practice of law for a period of three years and until the further Order of the Court, retroactive to September 30, 2005; and it is further
ORDERED that respondent continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months, from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.